824 So. 2d 296 (2002)
Donna G. GOLDMAN, Appellant,
v.
Christopher N. LINK, Appellee.
Nos. 4D01-1995, 4D01-2421.
District Court of Appeal of Florida, Fourth District.
August 21, 2002.
Sharon C. Degnan and Diane H. Tutt of Diane H. Tutt, P.A., Plantation, for appellant.
Terry Ellen Fixel and Tracy Belinda Newmark of Fixel & La Rocco, Hollywood, for appellee.
PER CURIAM.
The former wife appeals from a postdissolution order, which modified child custody and allowed the mother only supervised visitation with her daughter. She has raised seven issues. We reverse on one of them and affirm the others.
In its order, the trial court indicated that it would consider the removal of the supervision aspect of the mother's visitation upon recommendation of her treating therapist, compliance with the terms of the final judgment, and after "demonstrating to the Respondent/Former Husband that the Petitioner/Former Wife is no longer alienating the parties' minor child from him...." Requiring the former wife to demonstrate to the former husband that she is not alienating her daughter would *297 be a herculean feat which, given the relationship between these two parents, would be impossible to accomplish.
We reverse that part of the order and direct the trial court to delete this requirement. The former wife should be permitted to petition for the removal of the supervision requirement when the other requirements are met. The determination as to whether the supervision requirement should be lifted is left to the sound discretion of the trial court, and not to the whim of satisfying the former husband's feelings concerning the alienation issue. See Letourneau v. Letourneau, 564 So. 2d 270 (Fla. 4th DCA 1990). The trial court's order is reversed in part. In all other respects, the trial court's order is affirmed.
STONE, MAY, JJ., and JACOBUS, BRUCE, Associate Judge, concur.